Citation Nr: 1716637	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  05-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder.

2. Whether new and material evidence has been received to reopen the claim for service connection for a bilateral ankle disorder.

3. Whether new and material evidence has been received to reopen the claim for service connection for a left index finger injury.

4. Whether new and material evidence has been received to reopen the claim for service connection for a right thumb laceration.

5. Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder. 

6. Entitlement to service connection for a low back disorder.

7. Entitlement to service connection for posttraumatic stress disorder (PTSD).

8. Entitlement to service connection for a depression/anxiety disorder.

9. Entitlement to compensation under 38 U.S.C. § 1151 for a right thumb disorder status post-surgery.   

10. Entitlement to compensation under 38 U.S.C. § 1151 for a neck disorder secondary to a right thumb disorder.  

11. Entitlement to compensation under 38 U.S.C. § 1151 for a right shoulder disorder secondary to a right thumb disorder.  

12. Entitlement to compensation under 38 U.S.C. § 1151 for a right arm disorder secondary to a right thumb disorder.  

13. Entitlement to compensation under 38 U.S.C. § 1151 for a right hand disorder secondary to a right thumb disorder.  


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975.

Although the Veteran requested a hearing before the Board, he has since withdrawn his hearing request several times, including as recently as November 2016. 

In a June 2016 rating decision, the RO granted service connection for depression, rated at 70 percent disabling, effective October 1, 2015.  Accordingly, the Veteran's claim for service connection for a depression/anxiety disorder is no longer in appellate status before the Board.  

In an August 2016 rating decision, the RO increased the Veteran's tinea pedis evaluation to 60 percent, effective January 21, 2016.  The Veteran was notified of this rating decision by a letter dated November 30, 2016.  He responded by letter on December 19, 2016 and wrote that he agrees with the decisions dated November 30, 2016 as written.  The Board finds that this statement constitutes satisfaction with the RO's adjudication of his appeal and finds that the issues of an increased rating and earlier effective date for tinea pedis have been withdrawn.  

While the Veteran has filed a substantive appeal for the issues of service connection for sleep apnea and tinnitus, those issues have not been certified to the Board and are undergoing further development by the RO.  Accordingly, the Board will not take jurisdiction over these issues.  

The issues of reopening service connection for the right knee, right thumb, left index finger, and bilateral ankle disorders, service connection for a low back disorder and PTSD, and entitlement to compensation under 38 U.S.C. 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's claim for service connection for a low back disorder in a May 1999 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

2. The Veteran has since filed new and material evidence to reopen his claim for service connection for a low back disorder.  


CONCLUSIONS OF LAW

1. The May 1999 rating decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The criteria to reopen the claim for service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The Veteran's claim for service connection for a low back disorder was initially denied in an October 1975 rating decision.  The Veteran sought to reopen the claim several times and most recently a May 1999 rating decision declined to reopen the claim.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the May 1999 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the May 1999 rating decision, there was no evidence that indicated the Veteran's back pain was related to service.  In May 2009, a private family nurse practitioner reviewed the Veteran's service treatment records and determined that it was possible his duties in service aggravated his pre-existing scoliosis.  As this evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim of service connection for a low back disorder.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  The claim is granted to this extent only.  





ORDER

New and material evidence having been received, the claim to reopen service connection for a low back disorder is granted.  


REMAND

VA medical records and examinations have been associated with the record since the most recent Supplemental Statements of the Case.  In December 2016, the Veteran chose not to waive his right to initial consideration of this evidence by the AOJ.  Accordingly, the case must be remanded.

On remand, the Veteran's recent VA records should be associated with the file.  Additionally, the Veteran has not been afforded a VA examination for his 1151 claims and an opinion is necessary to assist in determining the Veteran's claims.  Similarly, the Veteran has not been afforded a VA examination for his back claim.  In light of the speculative nature of the May 2009 medical opinion and VA medical records that show multiple back diagnoses, the Board finds that a VA medical opinion is necessary prior to making a determination on the merits.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from VAMC Jackson from August 2015 to the present.

2. After associating any outstanding VA medical records with the claims file, schedule the Veteran for a VA back examination with an appropriate VA examiner to assist in determining the etiology of his back pain.  The claims file, including this remand, must be made available to the examiner.  After examination of the Veteran and review of the claims file, the examiner should respond to the following questions:

a. List all of the Veteran's current back diagnoses. 

b. Preexisting Conditions:

i. Is there clear and unmistakable evidence that one or more of these diagnoses preexisted service? 

ii. If one or more of the diagnoses preexisted service, does the evidence demonstrate that the disorder or disorders were not aggravated by the Veteran's duties in service?  Please address the May 2009 letter from the private nurse practitioner that states it is possible the Veteran's scoliosis was aggravated by service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

c. Direct Service Connection: If the examiner determines that one or more of the Veteran's back disorders did not preexist service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) that these back disorders were incurred in or are otherwise related to service. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After associating any outstanding VA medical records with the claims file, obtain a medical opinion regarding the Veteran's 1151 claims.  The claims file, including this remand, must be made available to the examiner.  An in-person examination is unnecessary unless determined otherwise by the examiner.  After review of the claims file, the examiner should respond to the following questions:

a. Did the Veteran suffer additional disability of the right thumb, right hand, right shoulder, right arm, or neck as a result of the August 2005 operation performed on the Veteran's right thumb?

b. If yes, was any additional disability of the right thumb, right hand, right shoulder, right arm, or neck proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA as a result of the August 2005 operation performed on the Veteran's right thumb?

c. Was any additional disability proximately caused by an event not reasonably foreseeable? That is, was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

In addressing these questions, the examiner should opine whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care or medical treatment without the Veteran's informed consent. 

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records. 

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


